Citation Nr: 0905800	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for left knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision in which the RO denied the 
Veteran's claims for service connection for left knee 
disability and for residuals of a low back injury.  In July 
2004, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in July 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in August 2005. 

In August 2006, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the San 
Antonio satellite office of the RO; a transcript of that 
hearing is of record. 

In May 2007, the Board remanded the claims on appeal to the 
RO, (via the Appeals Management Center (AMC) in Washington, 
DC) for additional development.  After completing the 
requested actions, in a September 2008 rating decision, the 
AMC granted service connection for degenerative disc disease 
of the lumbar spine and for left lower extremity 
radiculopathy.  The AMC continued the denial of the remaining 
claim for service connection for left knee disability 
(characterized as a cartilage tear, as reflected in the 
September 2008 supplemental SOC (SSOC)), and returned this 
matter to the Board for further appellate consideration. 

As the September 2008 decision represents a full grant of the 
benefits sought with respect to the service connection for 
residual of a low back injury issue originally on appeal, 
this matter is no longer before the Board for consideration.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

As a final preliminary matter, the Board notes that, in a 
September 2006 written statement, the Veteran claimed 
entitlement to service connection for hearing loss and 
tinnitus.  However, as these matters have not been considered 
by the RO, they are not properly before the Board; hence they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished. 

2.  There is no competent medical evidence that the Veteran 
has any current left knee disability.


CONCLUSION OF LAW

The criteria for service connection for left knee disability 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in May 2007 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for left knee disability as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The May 2007 letter also notified the Veteran that he could 
send VA information that pertained to his claim.  The letter 
further provided general information as to how, in the event 
service connection is granted, VA assigns disability ratings 
and effective dates, as well as the type of evidence that 
impacts these determinations.  

After issuance of the May 2007 letter, and opportunity for 
the Veteran to respond, the September 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records (STRs), as well as VA 
treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
August 2006 Board hearing, along with various written 
statements provided by the Veteran and his representative, on 
his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

After a full review of the record, including the medical 
evidence and statements made by and on the Veteran's behalf, 
the Board finds that service connection for left knee 
disability is not warranted. 

The Veteran's STRs reflect no complaints, findings or 
diagnosis pertinent to the left knee. 

Post service, the only pertinent evidence received is a 
November 2003 treatment note from the South Texas VA Medical 
Center (VAMC), indicating  that the Veteran complained of 
left knee pain for the prior six months, and a May 2004 VAMC 
treatment note indicating that the Veteran presented with 
left knee pain.

During the August 2006 RO hearing, the Veteran testified that 
he injured his knee in service, in 1967, after he slipped 
while climbing out of tank (at the same time he injured his 
back), although he acknowledged that he did not then receive 
any treatment for the knee. See transcript at p.3.  The 
Veteran is competent to report a history of in-service 
injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1991).  However, even if the Board was to accept, as 
credible, the Veteran's assertions as to the occurrence of 
in-service knee injury, the claim would still have to be 
denied.

Simply stated, none of the post-service treatment records 
reflects current diagnosis of any left knee disability, and 
neither the Veteran nor his representative has presented or 
identified any existing medical evidence that, in fact, 
reflects a diagnosis of left knee disability.  Although the 
Veteran has complained of episodic left knee pain, the Board 
emphasizes that pain, alone, without medical evidence of any 
underlying diagnosed or identifiable underlying malady or 
condition does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Further, while the veteran has 
indicated hat his doctors have identified a cartilage problem 
with his knee (see transcript, p. 3), his assertions as to 
what any doctor told him does not constitute a medical 
diagnosis.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  In short, there is no medical evidence that Veteran 
has, or ever had had, left knee disability, 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent medical evidence does 
not establish, at a minimum, the disability for which service 
connection is sought-and, if so, a medical nexus between the 
disability and service-there can be no valid claim for 
service connection for the disability.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In addition to the medical evidence, the Board has considered 
the oral and written assertions advanced by the Veteran and 
by his representative, on his behalf.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons without the appropriate medical 
training or expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, lay assertions as to either the 
nature or etiology of the Veteran's left knee complaints have 
no probative value.  

For all the foregoing reasons, the claim for service 
connection for left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for left knee disability is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


